09-1568-cr
     United States of America v. Doe


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 14 th day of May, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                AMALYA L. KEARSE,
 9                GUIDO CALABRESI,
10                              Circuit Judges,
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               09-1568-cr
17
18       JOHN DOE,
19                Defendant-Appellant.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       APPEARING FOR APPELLANT:               Ronald B. Resetarits (Thomas G.
23                                              Dennis on the brief), Federal
24                                              Defender Office, New Haven, CT.
25
26       APPEARING FOR APPELLEES:               Edward Chang (Sandra S. Glover
27                                              on the brief) for Nora R.
28                                              Dannehy, United States Attorney

                                                  1
1                                 for the District of Connecticut,
2                                 New Haven, CT.
3
4

5        Appeal from a judgment of the United States District

6    Court for the District of Connecticut (Hall, J.).

7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

8    AND DECREED that the judgment of the district court be

9    AFFIRMED.

10       Assuming arguendo that we can reach the appellant’s

11   challenge to his sentence based on the government’s alleged

12   breach notwithstanding his appellate waiver, the challenge

13   is without merit.    No plain error was committed below; it is

14   by no means plain that the government’s recommendation of a

15   sentencing range violated the provision of the plea

16   agreement that arguably forbade it from requesting a

17   specific sentence.    See Puckett v. United States, 129 S. Ct.
18   1423, 1428-33 (2009); United States v. MacPherson, 590 F.3d
19   215, 218 (2d Cir. 2009).    The remaining challenges to the

20   sentence do not overcome the appellant’s valid waiver of his

21   right to appeal a sentence within the stipulated Guidelines

22   range; these challenges are therefore waived.    See United

23   States v. Haynes, 412 F.3d 37, 39 (2d Cir. 2005).




                                    2
1       Finding no merit in any of the appellant’s remaining

2   arguments, we hereby AFFIRM the judgment of the district

3   court.

4
5
6                              FOR THE COURT:
7                              CATHERINE O’HAGAN WOLFE, CLERK
8




                                 3